

EXHIBIT 10.36




























RARE HOSPITALITY INTERNATIONAL, INC.


DEFERRED COMPENSATION PLAN




As amended and restated
Effective as of January 1, 2009






WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





RARE HOSPITALITY INTERNATIONAL, INC.


DEFERRED COMPENSATION PLAN




Effective as of the 1st of January, 2009, the RARE Hospitality International,
Inc. Deferred Compensation Plan (the “Plan”), formerly named the RARE
Hospitality International, Inc. FutureComp Service Plan is hereby amended and
restated.




BACKGROUND AND PURPOSE


A.    Background. The Plan initially was adopted by RARE Hospitality
International, Inc. effective as of February 1, 2000, and has been amended from
time to time since that date. Effective January 1, 2009, the Plan is amended and
restated to comply with the requirements of Code Section 409A. The Plan, as set
forth in this document, is intended to be, and should be construed as, an
amendment, restatement and continuation of the Plan effective as of January 1,
2009, except as otherwise specifically provided herein. Notwithstanding the
foregoing, effective January 1, 2009, no Deferral Contributions or Company
Contributions are permitted under the Plan.


B.    Purpose. The Controlling Company desires to provide its designated key
management employees (and those of its Affiliates that participate in the Plan)
with an opportunity (i) to defer the receipt and income taxation of a portion of
such employees’ annual compensation, and (ii) to provide supplemental retirement
income to such employees.


C.    Purpose. The purpose of the Plan document is to set forth the terms and
conditions pursuant to which the deferrals and company contributions may be made
and to describe the nature and extent of the employees’ rights to such amounts.


D.    Type of Plan. The Plan constitutes an unfunded, nonqualified deferred
compensation plan that benefits certain designated employees who are within a
select group of key management or highly compensated employees.




STATEMENT OF AGREEMENT


To amend and restate the Plan with the purposes and goals as hereinabove
described, the Controlling Company hereby sets forth the terms and provisions as
follows:




WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------






RARE HOSPITALITY INTERNATIONAL, INC.
DEFERRED COMPENSATION PLAN




TABLE OF CONTENTS


Table of Contents
Page


ARTICLE I
DEFINITIONS    1

1.1    Account    1
1.2    Affiliate    1
1.3    Base Salary    1
1.4    Beneficiary    1
1.5    Benefit Plans Committee    1
1.6    Board        1
1.7    Bonus        1
1.8    Bonus Period    1
1.9    Business Day    2
1.10    Change-in-Control    2
1.11    Code        2
1.12    Company Contributions    2
1.13    Compensation    2
1.14    Controlling Company    2
1.15    Deferral Contributions    3
1.16    Deferral Election    3
1.17    Disabled or Disability    3
1.18    Discretionary Contributions    3
1.19    Effective Date    3
1.21    Eligible Employee    3
1.21    ERISA    3
1.22    401(k) Plan    3
1.23    HCE        3
1.24    Investment Election    3
1.25    Investment Funds    3
1.26    Matchable Deferral Amount    3
1.27    Matching Contributions    4
1.28    Matching Percentage    4
1.29    Nonemployee Director    4
1.30    Participant    4




i
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





1.31    Participating Company    4
1.32    Plan        4
1.33    Plan Year    4
1.34    Separation from Service    4
1.35    Specified Employee    4
1.36    Surviving Spouse    4
1.37    Unforeseeable Emergency    5
1.38    Valuation Date    5
ARTICLE II
ELIGIBILITY AND PARTICIPATION    6

2.1    Eligibility    6
(a)    Participation on Effective Date    6
(b)    Interim Plan Year Participation    6
(c)    Annual Participation    6
2.2    Procedure for Admission    6
2.3    Cessation of Eligibility    6
ARTICLE III
PARTICIPANTS' ACCOUNTS    7

3.1    Participants' Accounts    7
(a)    Establishment of Accounts    7
(b)    Nature of Accounts    7
(c)    Several Liabilities    7
(d)    General Creditors    7
3.2    Debiting of Distributions    8
3.3    Crediting of Earnings    8
(a)    Rate of Return    8
(b)    Amount Invested    8
(c)    Determination of Amount    8
3.4    Value of Account.    8
3.5    Vesting    8
(a)    Deferral Contributions    8
(b)    Company Contributions    8
(c)    Accelerated Vesting    9
3.6    Notice to Participants of Account Balances    9
3.7    Good Faith Valuation Binding    9
3.8    Errors and Omissions in Accounts    9
ARTICLE IV
INVESTMENT FUNDS    10

4.1    Selection by Benefit Plans Committee    10
4.2    Participant Direction of Deemed Investments    10
(a)    Nature of Participant Direction    10
(b)    Investment of Contributions    10
(c)    Benefit Plans Committee Discretion    10
ARTICLE V
PAYMENT OF ACCOUNT BALANCES    11





ii
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





5.1    Benefit Payments Upon Separation from Service for Reasons Other Than
Death.    11
(a)    General Rule Concerning Benefit Payments    11
(b)    Timing of Distribution    11
5.2    Form of Distribution    12
(a)    Single-Sum Payment    12
(b)    Annual Installments    12
(c)    Form of Assets    13
5.3    Death Benefits    13
5.4    In-Service Distributions    14
(a)    Hardship Distributions    14
(b)    Distributions with Forfeiture    14
5.5    Beneficiary Designation    15
(a)    General    15
(b)    No Designation or Designee Dead or Missing    15
5.6    Taxes        15
5.7    Offset        15
5.8    Delay in Distribution for Specified Employees    15
ARTICLE VI
CLAIMS    17

6.1    Claims    17
(a)    Initial Claim    17
(b)    Appeal    17
(c)    Satisfaction of Claims    17
ARTICLE VII
SOURCE OF FUNDS; TRUST    18

7.1    Source of Funds    18
7.2    Trust        18
(a)    Establishment    18
(b)    Distributions    18
(c)    Status of the Trust    18
ARTICLE VIII
BENEFIT PLANS COMMITTEE    19

8.1    Action    19
8.2    Rights and Duties    19
8.3    Compensation, Indemnity and Liability    20
ARTICLE IX
AMENDMENT AND TERMINATION    21

9.1    Amendments    21
9.2    Termination of Plan    21
ARTICLE X
MISCELLANEOUS    22

10.1    Taxation.    22
10.2    No Employment Contract    22
10.3    Headings    22




iii
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





10.4    Gender and Number    22
10.5    Assignment of Benefits    22
10.6    Legally Incompetent    22
10.7    Governing Law    23
10.8    Comply with Code Section 409A    23











iv
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS




For purposes of the Plan, the following terms, when used with an initial capital
letter, shall have the meaning set forth below unless a different meaning
plainly is required by the context.


1.1    Account shall mean, with respect to a Participant or Beneficiary, the
total dollar amount or value evidenced by the last balance posted in accordance
with the terms of the Plan to the account record established for such
Participant or Beneficiary. An Account shall separately reflect the pre-2005 and
post-2004 deferrals and hypothetical earnings thereon, and the portion of the
post-2004 deferrals and hypothetical earnings thereon (referred to herein as a
Participant’s “pre-2005 Account” and “post-2004 Account”). A Participant’s
pre-2005 Account shall reflect amounts deferred hereunder before January 1, 2005
(and the earnings credited thereon before, on or after January 1, 2005) for
which (i) the Participant had a legally binding right as of December 31, 2004,
to be paid the amount, (ii) such right to the amount was earned and vested as of
December 31, 2004 and was credited to the Participant’s Account hereunder.
Pre-2005 Accounts are treated as “grandfathered” for purposes of Code Section
409A, and are governed by the terms of the Plan in effect as of October 3, 2004.


1.2    Affiliate shall mean (i) any corporation or other entity that is required
to be aggregated with the Controlling Company under Code Section 414(b), (c),
(m) or (o); and (ii) any other entity in which the Controlling Company has an
ownership interest and which the Controlling Company designates as an Affiliate
for purposes of the Plan.


1.3    Base Salary shall mean, for a Participant for any Plan Year, the total of
such Participant’s cash compensation for such Plan Year paid or payable in a
regular paycheck (excluding any Bonus); minus any such amounts that consist of
reimbursement or other expense allowances, fringe benefits, moving expenses and
welfare benefits.


1.4    Beneficiary shall mean, with respect to a Participant, the person(s)
designated in accordance with Section 5.5 to receive any death benefits that may
be payable under the Plan upon the death of the Participant.


1.5    Benefit Plans Committee shall mean the Benefit Plans Committee of the
Controlling Company.


1.6    Board shall mean the Board of Directors of the Controlling Company.


1.7    Bonus shall mean, for a Plan Year, the portion of a Participant’s
Compensation designated as a bonus by the Benefit Plans Committee.


1.8    Bonus Period shall mean, with respect to a Bonus, the period during which
such Bonus is earned, regardless of when the Bonus is actually paid.






1
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





1.9    Business Day shall mean each day on which national banks generally
operate and are open to the public for business.


1.10    Change in Control shall mean (i) the purchase or other acquisition in
one or more transactions other than from the Controlling Company, by any
individual, entity or group of persons, within the meaning of section 13(d)(3)
or 14(d) of the Securities Exchange Act of 1934 or any comparable successor
provisions, of beneficial ownership (within the meaning of Rule 13d-3 of
Securities Exchange Act of 1934) of 30% or more of either the outstanding shares
of common stock or the combined voting power of the Controlling Company’s then
outstanding voting securities entitled to vote generally; (ii) the approval by
the stockholders of the Controlling Company of a reorganization, merger, or
consolidation, in each case, with respect to which persons who were stockholders
of the Controlling Company immediately prior to such reorganization, merger or
consolidation do not immediately thereafter own more than 50% of the combined
voting power of the reorganized, merged or consolidated Controlling Company’s
then outstanding securities that are entitled to vote generally in the election
of directors; or (iii) the sale of substantially all of the Controlling
Company’s assets. Notwithstanding the foregoing, no Change in Control will have
occurred for purposes of the Plan if the Benefit Plans Committee, as constituted
before the occurrence of any event that technically constitutes a Change in
Control (as defined hereinabove), formally determines that (i) such event was
merely a formalistic change with little or no substantive significance as to the
persons ultimately controlling the applicable company, and (ii) such event will
not be treated as a Change in Control for purposes of the Plan.


1.11    Code shall mean the Internal Revenue Code of 1986, as amended.


1.12    Company Contributions shall mean Matching Contributions and
Discretionary Contributions.


1.13    Compensation shall mean:


(a)    Common Law Employees. For a Participant (other than a Nonemployee
Director) for any Plan Year, the total of such Participant’s Base Salary,
commissions and Bonus(es) for such Plan Year paid or payable while an active
Participant in the Plan, plus any amounts deferred at the election of the
Participant under any plan described in Code Sections 401(k) or 125 for such
Plan Year, plus his Deferral Contributions for such Plan Year, and minus expense
reimbursements, fringe benefits, moving expenses and welfare benefits, and
Compensation in excess of $200,000 (or such other limit as may be in effect
under Code Section 401(a)(17)).


(b)    Nonemployee Directors. For a Participant who is a Nonemployee Director,
Compensation shall mean the fees paid by the Controlling Company to such
individual for service as a director (or as a member of any committee of the
Board).


1.14    Controlling Company shall mean Darden Restaurants, Inc.






2
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





1.15    Deferral Contributions shall mean, for each Plan Year, that portion of a
Participant’s Compensation deferred under the Plan.


1.16    Deferral Election shall mean a written, electronic or other form of
election pursuant to which a Participant may elect to defer under the Plan all
or a portion of his Compensation.


1.17    Disabled or Disability shall mean that a Participant suffers from a
condition that would be considered a “Disability” as such term is defined in the
Darden Savings Plan.


1.18    Discretionary Contributions shall mean, for each Plan Year,
discretionary contributions to a Participant’s Account.


1.19    Effective Date shall mean January 1, 2009, the date that this
restatement of the Plan shall be effective. The Plan was initially effective as
of February 1, 2000.


1.20    Eligible Employee shall mean, for a Plan Year, an individual who is (i)
an employee of a Participating Company who is an HCE, (ii) an employee of a
Participating Company whose job classification is director or above, (iii) a
Nonemployee Director, or (iv) designated by the Benefit Plans Committee, from
time to time and in its sole discretion, on an individual basis or as part of a
specified group, as eligible to participate in the Plan. For the purpose of this
section, an individual who is an HCE for a Plan Year but fails to qualify as an
HCE for a subsequent Plan Year due to either an increase in the Code Section
414(q) compensation threshold or a decrease in Bonuses received will nonetheless
be treated as an HCE for such subsequent Plan Year; provided, such Participant
has not been removed from Plan participation under Section 2.3.


1.21    ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended.


1.22    401(k) Plan shall mean the RARE Hospitality International, Inc. Savings
Plan.


1.23    HCE shall mean, for any Plan Year, a highly compensated employee within
the meaning of Code Section 414(q).


1.24    Investment Election shall mean an election, made in such form as the
Benefit Plans Committee may direct, pursuant to which a Participant may elect
the Investment Funds in which the amounts credited to his Account shall be
deemed to be invested.


1.25    Investment Funds shall mean the investment funds selected from time to
time by the Benefit Plans Committee for purposes of determining the rate of
return on amounts deemed invested pursuant to the terms of the Plan.


1.26    Matchable Deferral Amount shall mean the product of (i) the
Participant’s Compensation, and (ii) the maximum percentage of match-eligible
compensation a participant may contribute to the 401(k) Plan.






3
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





1.27    Matching Contributions shall mean the matching contributions credited to
a Participant’s Account.


1.28    Matching Percentage shall mean the matching percentage(s) that apply
under the 401(k) Plan to determine the amount of matching contributions to be
made with respect to before-tax contributions made by participants.


1.29    Nonemployee Director     shall mean any member of the Board of Directors
of the Controlling Company who is not an employee of the Controlling Company or
an Affiliate.


1.30    Participant shall mean any person who has been admitted to, and has not
been removed from, active participation in the Plan pursuant to the provisions
of Article II, or who otherwise has an Account under the Plan.


1.31    Participating Company shall mean, as of the Effective Date, the
Controlling Company and its Affiliates that are designated by the Controlling
Company (on Exhibit A hereto), as Participating Companies herein. In addition,
any other Affiliate in the future may adopt the Plan with the consent of the
Benefit Plans Committee, and such Affiliate’s name shall be added to Exhibit A.


1.32    Plan shall mean the RARE Hospitality International, Inc. Deferred
Compensation Plan, as contained herein and all amendments hereto. For tax
purposes and purposes of Title I of ERISA, the Plan is intended to be an
unfunded, nonqualified deferred compensation plan covering certain designated
employees who are within a select group of key management or highly compensated
employees.


1.33    Plan Year shall mean the 12-consecutive-month period ending on December
31 of each year.


1.34    Separation from Service shall mean any termination of the employment
relationship from the Controlling Company and its Affiliates and, with respect
to post-2004 Accounts, any separation from service from the Controlling Company
and its Affiliates as determined in a manner consistent with Code Section 409A
and the guidelines issued thereunder.


1.35    Specified Employee shall mean an individual who is identified as a
“Specified Employee” as determined in accordance with the procedures adopted by
the Controlling Company that reflects the requirements of Code Section
409A(a)(2)(B)(i).


1.36    Surviving Spouse shall mean, with respect to a Participant, the person
who is treated as married to such Participant under the laws of the state in
which the Participant resides. The determination of a Participant’s Surviving
Spouse shall be made as of the date of such Participant’s death.






4
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





1.37    Unforeseeable Emergency shall mean a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of the Participant’s spouse or dependent [as defined in Code
Section 152, without regard to Code Section 152(b)(1), (b)(2), and (d)(1)(B)],
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The rules set forth in this Section 1.21
govern distributions of post-2004 Accounts in the case of an unforeseeable
emergency. Distributions of pre-2005 Accounts in the case of an unforeseeable
emergency shall be governed by terms of the Plan in effect as of October 3,
2004. Unforeseeable Emergency shall be determined by the Benefit Plans Committee
on the basis of the facts of each case, including information supplied by the
Participant in accordance with uniform guidelines prescribed from time to time
by the Benefit Plans Committee; provided, the Participant will be deemed not to
have an Unforeseeable Emergency to the extent that such hardship is or may be
relieved:


(a)    Through reimbursement or compensation by insurance or otherwise;


(b)    By liquidation of the Participant’s assets, to the extent the liquidation
of assets would not itself cause severe financial hardship; or


(c)    By cessation of deferrals under the Plan.


Examples of what are not considered to be unforeseeable emergencies include the
need to send a Participant’s child to college or the desire to purchase a home.
In all events, distributions made on account of an Unforeseeable Emergency are
limited to the extent reasonably needed to satisfy the emergency need (which may
include amounts necessary to pay any federal, state, local or foreign income
taxes or penalties reasonably anticipated to result from the distribution.


1.38    Valuation Date shall mean each Business Day; provided, the value of an
Account on a day other than a Valuation Date shall be the value determined as of
the immediately preceding Valuation Date.








5
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





ARTICLE II
ELIGIBILITY AND PARTICIPATION




2.1    Eligibility.


(a)    Participation on Effective Date. Each individual who is a Participant on
the date immediately preceding the Effective Date shall continue as an active
Participant in the Plan in accordance with the terms of the Plan.
(b)    Interim Plan Year Participation. Each individual who becomes an Eligible
Employee during a Plan Year shall be eligible to participate in the Plan for a
portion of such Plan Year. Each such individual’s participation shall become
effective as of the first day of the month beginning after the date he satisfies
the procedure for admission described below, provided such procedures are
satisfied within 30 days following the date he becomes an Eligible Employee.


(c)    Annual Participation. Each individual who is an Eligible Employee as of
the first day of a Plan Year shall be eligible to participate in the Plan for
the entire Plan Year. Such individual’s participation shall become effective as
of the first day of such Plan Year (assuming he satisfies the procedure for
admission described below).


Notwithstanding any provision in this Section 2.1 to the contrary, effective
June 1, 2008, no individual shall be eligible to become a Participant in the
Plan on or after such date.


2.2    Procedure for Admission.


Each Eligible Employee shall become a Participant by completing such forms and
providing such data in a timely manner, as are required by the Benefit Plans
Committee as a precondition of participation in the Plan. Such forms and data
may include, without limitation, a Deferral Election, the Eligible Employee’s
acceptance of the terms and conditions of the Plan, and the designation of a
Beneficiary to receive any death benefits payable hereunder.


2.3    Cessation of Eligibility.


The Benefit Plans Committee may remove an employee from active participation in
part or all of the Plan if, as of any day during a Plan Year, he ceases to
satisfy the criteria which qualified him as an Eligible Employee, in which case
his deferrals and contributions under the Plan shall cease. Even if his active
participation in the Plan ends, an employee shall remain an inactive Participant
in the Plan until the earlier of (i) the date the full amount of his vested
Account (if any) is distributed from the Plan, or (ii) the date he again becomes
an Eligible Employee and recommences participation in the Plan. During the
period of time that an employee is an inactive Participant in the Plan, his
Account shall continue to be credited with earnings (or losses) as provided for
in Section 3.6.    




6
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





ARTICLE III
PARTICIPANTS’ ACCOUNTS




3.1    Participants’ Accounts.


(a)    Establishment of Accounts. The Benefit Plans Committee shall establish
and maintain, on behalf of each Participant, an Account. To the extent provided
herein, each Participant’s Account shall be credited with (i) Deferral
Contributions, (ii) Matching Contributions, if any, (iii) Discretionary
Contributions, and (iv) earnings and losses attributable to such Account, and
shall be debited by the amount of all distributions. Each such Account shall
separately reflect the pre-2005 Account and post-2004 Account. Each
Participant’s Account shall be maintained until the value thereof has been
distributed to or on behalf of such Participant or his Beneficiary.


(b)    Nature of Accounts. The amounts credited to a Participant’s Account shall
be represented solely by bookkeeping entries. Except as provided in Article VII,
no monies or other assets shall actually be set aside for such Participant, and
all payments to a Participant under the Plan shall be made from the general
assets of the Participating Companies.


(c)    Several Liabilities. Each Participating Company shall be severally (and
not jointly) liable for the payment of benefits under the Plan in an amount
equal to the total of (i) all undistributed Deferral Contributions withheld from
Participants’ Compensation paid or payable by each such Participating Company,
(ii) all undistributed Matching Contributions credited while such Participant
was employed by such Participating Company, (iii) all undistributed
Discretionary Contributions credited while such Participant was employed by such
Participating Company, and (iv) all investment earnings attributable to the
amounts described in clauses (i), (ii) and (iii) hereof. The Benefit Plans
Committee shall allocate the total liability to pay benefits under the Plan
among the Participating Companies pursuant to this formula, and the Benefit
Plans Committee’s determination shall be final and binding.


(d)    General Creditors. Any assets which may be acquired by a Participating
Company in anticipation of its obligations under the Plan shall be part of the
general assets of such Participating Company. A Participating Company’s
obligation to pay benefits under the Plan constitutes a mere promise of such
Participating Company to pay such benefits, and a Participant or Beneficiary
shall be and remain no more than an unsecured, general creditor of such
Participating Company.










7
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





3.2    Debiting of Distributions.


As of each Valuation Date, the Benefit Plans Committee shall debit each
Participant’s Account for any amount distributed from such Account since the
immediately preceding Valuation Date.


3.3    Crediting of Earnings.


As of each Valuation Date, the Benefit Plans Committee shall credit to each
Participant’s Account the amount of earnings and/or losses (including unrealized
appreciation or depreciation) applicable thereto for the period since the
immediately preceding Valuation Date. Such crediting of earnings and/or losses
shall be effected as of each Valuation Date, as follows:


(a)    Rate of Return. The Benefit Plans Committee shall first determine a rate
of return for the period since the immediately preceding Valuation Date for each
of the Investment Funds;


(b)    Amount Invested. The Benefit Plans Committee next shall determine the
amount of (i) each Participant’s Account that was deemed invested in each
Investment Fund as of the immediately preceding Valuation Date; minus (ii) the
amount of any distributions debited from the amount determined in clause (i)
since the immediately preceding Valuation Date; and


(c)    Determination of Amount. The Benefit Plans Committee shall then apply the
rate of return for each Investment Fund for such Valuation Date (as determined
in subsection (a) hereof) to the amount of the Participant’s Account deemed
invested in such Investment Fund for such Valuation Date (as determined in
subsection (b) hereof), and the total amount of earnings and/or losses resulting
therefrom shall be credited to such Participant’s Account as of the applicable
Valuation Date.


3.4    Value of Account.


The value of a Participant’s Account as of any date shall be equal to the
aggregate value of all contributions and all investment earnings deemed credited
to his Account as of the Valuation Date coinciding with or immediately preceding
such date, as determined in accordance with this Article III.


3.5    Vesting.


(a)    Deferral Contributions. A Participant shall at all times be fully vested
in his Deferral Contributions and the earnings credited to his Account with
respect to such Deferral Contributions.


(b)    Company Contributions.






8
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





(1)    Matching Contributions. A Participant shall be vested in his Matching
Contributions, and the earnings credited to his Account with respect to such
Matching Contributions, to the same extent the Participant would be vested in
any matching contributions credited to his account under the 401(k) Plan as in
effect on May 31, 2008, if he participated in such plan.


(2)    Discretionary Contributions. Discretionary Contributions credited to a
Participant’s Account shall vest in accordance with the Benefit Plans
Committee’s directions applicable to such contributions.


(c)    Accelerated Vesting.


(1)    Vesting Upon Separation from Service Due to Death or Disability.
Notwithstanding any provision of the Plan to the contrary, a Participant shall
become fully vested in his Account upon his Separation from Service due to his
death or Disability.


(2)    Vesting Upon the Occurrence of a Change in Control. If a Change in
Control occurs, all Participants shall be immediately 100% vested in the Company
Contributions credited to their Accounts as of the date of such Change in
Control.


(3)    Discretionary Vesting. The Benefit Plans Committee, in its sole
discretion, may provide for the earlier vesting of all or any portion of a
Participant’s Account.


3.6    Notice to Participants of Account Balances.


At least once for each Plan Year, the Benefit Plans Committee shall cause a
written statement of a Participant’s Account balance to be distributed to the
Participant.


3.7    Good Faith Valuation Binding.


In determining the value of the Accounts, the Benefit Plans Committee shall
exercise its best judgment, and all such determinations of value (in the absence
of bad faith) shall be binding upon all Participants and their Beneficiaries.


3.8    Errors and Omissions in Accounts.


If an error or omission is discovered in the Account of a Participant or in the
amount of a Participant’s deferrals, the Benefit Plans Committee, in its sole
discretion, shall cause appropriate, equitable adjustments to be made as soon as
administratively practicable following the discovery of such error or omission.




9
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





ARTICLE IV
INVESTMENT FUNDS




4.1    Selection by Benefit Plans Committee.


The Benefit Plans Committee may change, add or remove Investment Funds on a
prospective basis at anytime(s) and in any manner it deems appropriate.


4.2    Participant Direction of Deemed Investments.


Each Participant generally may direct the manner in which his Account shall be
deemed invested in and among the Investment Funds. Any Participant investment
directions permitted hereunder shall be made in accordance with the following
terms:


(a)    Nature of Participant Direction. The selection of Investment Funds by a
Participant shall be for the sole purpose of determining the rate of return to
be credited to his Account, and shall not be treated or interpreted in any
manner whatsoever as a requirement or direction to actually invest assets in any
Investment Fund or any other investment media. The Plan, as an unfunded,
nonqualified deferred compensation plan, at no time shall have any actual
investment of assets relative to the benefits or Accounts hereunder.


(b)    Investment of Contributions. Each Participant may make an Investment
Election prescribing the percentage of his Account and the future contributions
thereto that will be deemed invested in each Investment Fund. An initial
Investment Election of a Participant shall be made as of the date the
Participant commences participation in the Plan and shall apply to all
contributions credited to such Participant’s Account after such date. Such
Participant may make subsequent Investment Elections as of any Valuation Date,
and each such election shall apply to the Participant’s Account and all future
contributions credited to such Participant’s Account after the Benefit Plans
Committee (or its designee) has a reasonable opportunity to process such
election pursuant to such procedures as the Benefit Plans Committee may
determine from time to time. Any Investment Election made pursuant to this
subsection shall remain effective until changed by the Participant.


(c)    Benefit Plans Committee Discretion. The Benefit Plans Committee shall
have complete discretion to adopt and revise procedures to be followed in making
such Investment Elections. Such procedures may include, but are not limited to,
the process of making elections, the permitted frequency of making elections,
the incremental size of elections, the contribution types to which such
elections apply, the deadline for making elections and the effective date of
such elections. Any procedures adopted by the Benefit Plans Committee that are
inconsistent with the deadlines or procedures specified in this Section shall
supersede such provisions of this Section without the necessity of a Plan
amendment.




10
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





ARTICLE V
PAYMENT OF ACCOUNT BALANCES




5.1
Benefit Payments Upon Separation from Service for Reasons Other Than Death.



(a)    General Rule Concerning Benefit Payments. In accordance with the terms of
subsection (b) hereof, if a Participant incurs a Separation from Service with
the Controlling Company and all of its Affiliates for any reason other than
death, he (or his Beneficiary, if he dies after such Separation from Service but
before distribution of his Account) shall be entitled to receive a distribution
of the entire vested amount credited to his Account, determined as of the
Valuation Date on which such distribution is processed. For purposes of this
subsection, the “Valuation Date on which such distribution is processed” refers
to the Valuation Date established for such purpose by administrative practice,
even if actual payment is made or commenced at a later date due to delays in
valuation, administration or any other procedure.


(b)    Timing of Distribution.


(1)    General Rule. Except as provided in subsection (b)(2) hereof, the vested
benefit payable to a Participant under this Section shall be distributed as soon
as administratively practicable after the January 1 following the calendar year
in which the Participant incurs the Separation from Service.


(2)    Annual Election. At the time the Participant elects to make Deferral
Contributions for an applicable Plan Year, such Participant may elect to have
100% of the Deferral and Company Contributions for that Plan Year, plus earnings
attributable thereto, paid or commenced as of the date specified in the Deferral
Election (whether before or after his Separation from Service), but not earlier
than 3 years after the end of the Plan Year for which such election applies.
With respect to pre-2005 Accounts, the Benefit Plans Committee shall pay the
Participant’s benefit as soon as administratively practicable after the time(s)
specified in such Deferral Election, unless with respect to such scheduled
benefit commencement date (as determined in accordance with the preceding or
subsection (b)(1) hereof), the Participant has made an election in writing at
least 12 months before such scheduled benefit commencement date to delay the
payment of the benefit payable on such date to a later date, and such benefit
shall be paid as soon as administratively practicable after such delayed date.
Deferral and Company Contributions, plus earnings attributable thereto, for any
Plan Year for which a Participant does not submit a Deferral Election (but
instead Deferral Contributions pursuant to a Deferral Election initially
submitted for an earlier Plan Year) shall be distributed to the Participant on
the date provided under Section 5.1(b)(1). Separately, at such time and in such
manner prescribed by the Benefit Plans Committee during the calendar year prior
to the commencement of a Plan Year, Participants may make an irrevocable
election as to a form of payment with respect to amounts deferred to a post-




11
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





2004 Account in accordance with Section 5.2. Notwithstanding any Participant
election to the contrary, all distributions under this Plan shall be paid or
commence as soon as practicable after the January 1 coincident with or next
following the Participant’s Separation from Service from the Controlling
Company, subject to Section 5.8 in the case of Specified Employees.


(3)    Change in Control. Notwithstanding anything in the Plan to the contrary,
with respect to a Participant’s post-2004 Account, upon the occurrence of a
Change in Control that constitutes a permitted change of control distribution
under Code Section 409A, the amounts (or remaining amounts) credited to each
Participant’s post-2004 Account under this Plan as of the date of the Change in
Control shall become immediately due and payable. If the Change in Control does
not constitute a permitted change of control distribution event under Code
Section 409A, then the post-2004 Account shall be paid under the otherwise
applicable provisions of the Plan.


5.2    Form of Distribution.


(a)    Single-Sum Payment. Except as provided in subsection (b), the benefit
payable to a Participant under Section 5.1 shall be distributed in the form of a
single-sum payment.


(b)    Annual Installments. A Participant may elect to have the portion of his
Account balance that will be paid upon his Separation from Service (but not
during his employment) paid in the form of annual installment payments. The
following terms and conditions shall apply to installment payments made under
the Plan:


(1)    Length of Installment Payments. The installment payments shall be made in
substantially equal annual installments (adjusted for investment income between
payments in the manner described in Section 3.6) over a period of 3, 5, or 10
years. The initial value of the obligation for the installment payments shall be
equal to the amount of the Participant’s Account balance calculated in
accordance with the terms of Section 5.1(a).


(2)    Payments Following Death. If a Participant dies after payment of his
benefit from the Plan has begun but before his entire benefit has been
distributed, the remaining amount of his Account balance shall be distributed to
the Participant’s designated Beneficiary in the form of a single-sum payment.


(3)    Mandatory Cash-Out. Notwithstanding any election under this Section
5.2(b) to the contrary, in the event that payment of a Participant’s Account in
the form of annual installments would, as of the date payments are scheduled to
commence in accordance with Section 5.1(b), result in annual payments of $5,000
or less (or such other minimum amount as may be determined by the Benefit Plans
Committee, in its sole discretion), the Benefit Plans Committee may require that
such Participant’s Account be distributed in the form of a single lump-sum
payment.






12
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





(4)    Election and Modification of Form/Time of Benefit. With respect to
pre-2005 Accounts, a Participant may elect in writing at the time the
Participant commences participation in the Plan to receive the distribution of
his Account balance upon his Separation from Service in the form of annual
installment payments. If a Participant does not initially elect the installment
form of distribution for the portion of his benefit payable on his Separation
from Service, that benefit shall be paid in the form of a single‑sum payment
unless at least at least 12 months before the distribution date determined in
accordance with Section 5.1(b), the Participant makes a one-time election in
writing to receive such benefit in the form of installment payments (in
accordance with the terms of this subsection (b)). In addition, a Participant
who initially elected annual installment payments for the portion of his Account
payable on his Separation from Service under this subsection (b) may make a
one-time election to receive such benefit in the form of a single-sum payment;
provided, any such election to take a lump sum will be effective only if the
benefit commencement date for such Account occurs no earlier than 12 months
after the date the election to take a lump sum is made. With respect to
post-2004 Accounts, a Participant may request to amend his or her specified
distribution date election with respect to deferrals (other than any deferrals
to Separation from Service) provided: (i) the initial distribution date in the
absence of such distribution election amendment is not within twelve (12) months
of the date of the amendment; (ii) his or her amended distribution date is at
least five years after the distribution date that would apply in the absence of
such distribution election amendment; (iii) no amounts may be deferred from a
specified date to Separation from Service; (iv) no modifications for
distribution dates are permitted if the Participant initially elected to receive
payment at his or her Separation from Service; and (v) no modifications may be
made to the form of payment for any previously deferred amounts. Any such
amendment must be in writing and submitted to the Committee in accordance with
procedures established for such purpose.    


(c)    Form of Assets. All distributions shall be made in the form of cash.


5.3    Death Benefits.


If a Participant dies before payment of his benefit from the Plan is made or
commenced, the Beneficiary or Beneficiaries designated by such Participant in
his latest beneficiary designation form filed with the Benefit Plans Committee
shall be entitled to receive a distribution of the entire vested amount credited
to such Participant’s Account, determined as of the Valuation Date on which such
distribution is processed. For purposes of this Section, the “Valuation Date on
which such distribution is processed” refers to the Valuation Date established
for such purpose by administrative practice, even if actual payment is made or
commenced at a later date due to delays in valuation, administration or any
other procedure. The benefit shall be distributed to such Beneficiary or
Beneficiaries, as soon as administratively practicable after the January 1
following the calendar year in which Participant dies, in the form prescribed in
Section 5.2(b).




13
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------







5.4    In-Service Distributions.


(a)    Hardship Distributions. Upon receipt of an application for an in-service
hardship distribution and the Benefit Plans Committee’s decision, made in its
sole discretion, that a Participant has incurred an Unforeseeable Emergency, the
Benefit Plans Committee shall cause the Controlling Company to pay an in‑service
distribution to such Participant. Such distribution shall be paid in a
single‑sum payment as soon as administratively practicable after the Benefit
Plans Committee determines that the Participant has incurred an Unforeseeable
Emergency. The amount of such single‑sum payment shall be limited to the amount
reasonably necessary to meet the Participant’s requirements resulting from the
Unforeseeable Emergency. The amount of such distribution shall reduce the
Participant’s Account balance as provided in Section 3.2, and may include
amounts necessary to pay any federal, state, local, or foreign income taxes or
penalties reasonably anticipated to result from the payment. In addition, the
Participant receiving such distribution shall immediately cease to make Deferral
Contributions and shall not be eligible to resume Deferral Contributions until
the first day of the Plan Year beginning after the date of distribution. Such
participant may resume active participation in the Plan on the first day of the
following Plan Year by making a new Deferral Election and satisfying any other
procedures for admission hereunder. If such Participant fails to make any such
election on a timely basis, he shall be deemed to have elected not to
participate in the Plan at that time.


(b)    Distributions with Forfeiture. Notwithstanding any other provision of
this Article V to the contrary, a Participant may elect, at any time prior to
his Separation from Service with the Controlling Company and all of its
Affiliates, to receive a distribution of all or a portion of the entire vested
amount credited to his pre-2005 Account, determined as of the Valuation Date on
which such distribution is processed. Such distribution shall be made in the
form of a single-sum payment as prescribed in Section 5.2(b), as soon as
administratively practicable after the date of the Participant’s election under
this subsection (b). At the time such distribution is made, an amount equal to
15% of the amount distributed shall be permanently and irrevocably forfeited
(and, if the distribution request is for 85% or more of such Participant’s
pre-2005 Account, the forfeiture amount shall be deducted from his distribution
amount to the extent there otherwise will be an insufficient remaining pre-2005
Account balance from which to deduct this forfeiture). In addition, the
Participant receiving such distribution shall immediately cease to actively
participate in the Deferral Contributions component of the Plan and shall not be
eligible to resume active participation in the Plan for a period of 12 months
after such distribution. Such participant may resume active participation in the
Deferral Contributions portion of the Plan on the first day of the calendar
month coincident with or next following the 12-month anniversary of such
distribution by making a new Deferral Election and satisfying any other
procedures for admission hereunder. If such Participant fails to make any such
election on a timely basis, he shall be deemed to have elected not to
participate in the Plan at that time.






14
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





5.5    Beneficiary Designation.


(a)    General. Participants shall designate and from time to time may
redesignate their Beneficiaries in such form and manner as the Benefit Plans
Committee may determine; provided, a married Participant may not designate a
non-spouse Beneficiary unless the Participant’s spouse consents in writing to
such designation.


(b)    No Designation or Designee Dead or Missing. In the event that:


(1)    a Participant dies without designating a Beneficiary;


(2)    the Beneficiary designated by a Participant is not surviving when a
payment is to be made to such person under the Plan, and no contingent
Beneficiary has been designated; or


(3)    the Beneficiary designated by a Participant cannot be located by the
Benefit Plans Committee within 1 year from the date benefits are to be paid to
such person;


then, in any of such events, the Beneficiary of such Participant with respect to
any benefits that remain payable under the Plan shall be the Participant’s
Surviving Spouse, if any, and if not, the estate of the Participant.


5.6    Taxes.


If the whole or any part of any Participant’s or Beneficiary’s benefit hereunder
shall become subject to any estate, inheritance, income or other tax which the
Participating Company shall be required to pay or withhold, the Participating
Company shall have the full power and authority to withhold and pay such tax out
of any monies or other property that the Participating Company holds for the
account of the Participant or Beneficiary whose interests hereunder are so
affected. Prior to making any payment, the Participating Company may require
such releases or other documents from any lawful taxing authority as it shall
deem necessary.


5.7    Offset.


If and to the extent a Participant or Beneficiary has any financial obligation
outstanding in favor of any Participating Company, the Benefit Plans Committee,
in its sole discretion, may direct that any amounts in the Participant’s
pre-2005 Account payable hereunder to such Participant or Beneficiary will be
reduced as an offset of such financial obligation, and the Benefit Plans
Committee shall cause such offset amount to be applied against such obligation.


5.8    Delay in Distribution for Specified Employees    .


Notwithstanding anything to the contrary in this Plan, if a Participant is a
Specified Employee, distributions which are made on account of the Participant’s
Separation from Service




15
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





shall be made on the date that is the earlier of: (A) the Participant’s death or
(B) the later of: (i) the first day of the seventh month following the
Participant’s Separation from Service (regardless of whether the Participant is
reemployed on that date); or (ii) as soon as practicable after the January 1
following the Participant’s Separation from Service.








16
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------







ARTICLE VI
CLAIMS




6.1    Claims.


(a)    Initial Claim. Claims for benefits under the Plan may be filed with the
Benefit Plans Committee on forms or in such other written documents, as the
Benefit Plans Committee may prescribe. The Benefit Plans Committee shall furnish
to the claimant written notice of the disposition of a claim within 90 days
after the application therefor is filed. In the event the claim is denied, the
notice of the disposition of the claim shall provide the specific reasons for
the denial, citations of the pertinent provisions of the Plan, and, where
appropriate, an explanation as to how the claimant can perfect the claim and/or
submit the claim for review.


(b)    Appeal. Any Participant or Beneficiary who has been denied a benefit
shall be entitled, upon request to the Benefit Plans Committee, to appeal the
denial of his claim. The claimant (or his duly authorized representative) may
review pertinent documents related to the Plan and in the Benefit Plans
Committee’s possession in order to prepare the appeal. The request for review,
together with written statement of the claimant’s position, must be filed with
the Benefit Plans Committee no later than 60 days after receipt of the written
notification of denial of a claim provided for in subsection (a). The Benefit
Plans Committee’s decision shall be made within 60 days following the filing of
the request for review. If unfavorable, the notice of the decision shall explain
the reasons for denial and indicate the provisions of the Plan or other
documents used to arrive at the decision.


(c)    Satisfaction of Claims. Any payment to a Participant or Beneficiary shall
to the extent thereof be in full satisfaction of all claims hereunder against
the Benefit Plans Committee and the Participating Companies, any of whom may
require such Participant or Beneficiary, as a condition to such payment, to
execute a receipt and release therefor in such form as shall be determined by
the Benefit Plans Committee or the Participating Companies. If receipt and
release is required but the Participant or Beneficiary (as applicable) does not
provide such receipt and release in a timely enough manner to permit a timely
distribution in accordance with the general timing of distribution provisions in
the Plan, the payment of any affected distribution may be delayed until the
Benefit Plans Committee or the Participating Companies receive a proper receipt
and release.




17
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





ARTICLE VII
SOURCE OF FUNDS; TRUST


7.1    Source of Funds.


Except as provided in Section 7.2, each Participating Company shall provide the
benefits described in the Plan from its general assets.


7.2    Trust.


If and to the extent that the Board decides to establish a trust to fund
benefits hereunder, the following provisions shall apply:


(a)    Establishment. To the extent determined by the Controlling Company, the
Participating Companies shall transfer the funds necessary to fund benefits
accrued hereunder to the Trustee to be held and administered by the Trustee
pursuant to the terms of the Trust Agreement. Except as otherwise provided in
the Trust Agreement, each transfer into the Trust Fund shall be irrevocable as
long as a Participating Company has any liability or obligations under the Plan
to pay benefits, such that the Trust property is in no way subject to use by the
Participating Company; provided, it is the intent of the Controlling Company
that the assets held by the Trust are and shall remain at all times subject to
the claims of the general creditors of the Participating Companies.


(b)    Distributions. Pursuant to the Trust Agreement, the Trustee shall make
payments to Plan Participants and Beneficiaries in accordance with a payment
schedule provided by the Participating Company. The Participating Company shall
make provisions for the reporting and withholding of any federal, state or local
taxes that may be required to be withheld with respect to the payment of
benefits pursuant to the terms of the Plan and shall pay amounts withheld to the
appropriate taxing authorities or determine that such amounts have been
reported, withheld and paid by the Participating Company.


(c)    Status of the Trust. No Participant or Beneficiary shall have any
interest in the assets held by the Trust or in the general assets of the
Participating Companies other than as a general, unsecured creditor.
Accordingly, a Participating Company shall not grant a security interest in the
assets held by the Trust in favor of the Participants, Beneficiaries or any
creditor.










18
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





ARTICLE VIII
BENEFIT PLANS COMMITTEE




8.1    Action.


Action of the Benefit Plans Committee may be taken with or without a meeting of
committee members; provided, action shall be taken only upon the vote or other
affirmative expression of a majority of the committee members qualified to vote
with respect to such action. If a member of the committee is a Participant or
Beneficiary, he shall not participate in any decision which solely affects his
own benefit under the Plan. For purposes of administering the Plan, the Benefit
Plans Committee shall choose a secretary who shall keep minutes of the
committee’s proceedings and all records and documents pertaining to the
administration of the Plan. The secretary may execute any certificate or any
other written direction on behalf of the Benefit Plans Committee.


8.2    Rights and Duties.


The Benefit Plans Committee shall administer the Plan and shall have all powers
necessary to accomplish that purpose, including (but not limited to) the
following:


(a)    To construe, interpret and administer the Plan;


(b)    To amend the Plan, as provided in section 9.1;


(c)    To make determinations required by the Plan, and to maintain records
regarding Participants’ and Beneficiaries’ benefits hereunder;


(d)    To compute and certify to the Participating Company the amount and kinds
of benefits payable to Participants and Beneficiaries, and to determine the time
and manner in which such benefits are to be paid;


(e)    To authorize all disbursements by the Participating Company pursuant to
the Plan;


(f)    To maintain all the necessary records of the administration of the Plan;


(g)    To make and publish such rules for the regulation of the Plan as are not
inconsistent with the terms hereof;


(h)    To delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder; and






19
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





(i)    To hire agents, accountants, actuaries, consultants and legal counsel to
assist in operating and administering the Plan.


The Benefit Plans Committee shall have the exclusive right to construe and
interpret the Plan, to decide all questions of eligibility for benefits and to
determine the amount of such benefits, and its decisions on such matters shall
be final and conclusive on all parties.


8.3    Compensation, Indemnity and Liability.


The Benefit Plans Committee and its members shall serve as such without bond and
without compensation for services hereunder. All expenses of the Benefit Plans
Committee shall be paid by the Participating Companies. No member of the
committee shall be liable for any act or omission of any other member of the
committee, nor for any act or omission on his own part, excepting his own
willful misconduct. The Participating Companies shall indemnify and hold
harmless the Benefit Plans Committee and each member thereof against any and all
expenses and liabilities, including reasonable legal fees and expenses, arising
out of his membership on the committee, excepting only expenses and liabilities
arising out of his own willful misconduct.




20
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





ARTICLE IX
AMENDMENT AND TERMINATION




9.1    Amendments.


The Board and the Benefit Plans Committee shall have the right, in the sole
discretion of each, to amend the Plan in whole or in part at any time and from
time to time, subject to the requirements of Code Section 409A with respect to a
Participant’s post-2004 Account. Any amendment shall be in writing and executed
by a duly authorized member of the Board, the Benefit Plans Committee, or
officer of the Controlling Company. An amendment to the Plan may modify its
terms in any respect whatsoever, and may include, without limitation, a
permanent or temporary freezing of the Plan such that the Plan shall remain in
effect with respect to existing Account balances without permitting any new
contributions; provided, no such action may reduce the amount already credited
to a Participant’s Account without the affected Participant’s written consent;
provided further, no amendment approved by the Benefit Plans Committee alone
shall increase the rate of Matching Contributions or affect the vesting of
Participants unless the Board consents to such amendment. All Participants and
Beneficiaries shall be bound by such amendment.


9.2    Termination of Plan.


The Controlling Company expects to continue the Plan but reserves the right to
discontinue and terminate the Plan at any time, for any reason subject to Code
Section 409A. Any action to terminate the Plan shall be taken by the Board in
the form of a written Plan amendment. If the Plan is terminated, each
Participant’s Account shall be distributed in a single‑sum as soon as
practicable after the date the Plan is terminated; provided, however, that in
the case of a Participant’s post-2004 Account, the requirements of Treas. Reg.
§1.409A-3(j)(4)(ix) are met. The amount of any such distribution shall be
determined as of the Valuation Date such termination distribution is to be
processed. Such termination shall be binding on all Participants and
Beneficiaries.




21
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





ARTICLE X
MISCELLANEOUS


10.1    Taxation.


It is the intention of the Controlling Company that the benefits payable
hereunder shall not be deductible by the Participating Companies nor taxable for
federal income tax purposes to Participants or Beneficiaries until such benefits
are paid by the Participating Company, or the Trust, as the case may be, to such
Participants or Beneficiaries. When such benefits are so paid, it is the
intention of the Controlling Company that they shall be deductible by the
Participating Companies under Code Section 162.


10.2    No Employment Contract.


Nothing herein contained is intended to be nor shall be construed as
constituting a contract or other arrangement between a Participating Company and
any Participant to the effect that the Participant will be employed by the
Participating Company for any specific period of time.


10.3    Headings.


The headings of the various articles and sections in the Plan are solely for
convenience and shall not be relied upon in construing any provisions hereof.
Any reference to a section shall refer to a section of the Plan unless specified
otherwise.


10.4    Gender and Number.


Use of any gender in the Plan will be deemed to include all genders when
appropriate, and use of the singular number will be deemed to include the plural
when appropriate, and vice versa in each instance.


10.5    Assignment of Benefits.


The right of a Participant or his Beneficiary to receive payments under the Plan
may not be anticipated, alienated, sold, assigned, transferred, pledged,
encumbered, attached or garnished by creditors of such Participant or
Beneficiary, except by will or by the laws of descent and distribution and then
only to the extent permitted under the terms of the Plan.


10.6    Legally Incompetent.


The Benefit Plans Committee, in its sole discretion, may direct that payment be
made to an incompetent or disabled person, whether because of minority or mental
or physical disability, to the guardian of such person or to the person having
custody of such person, without further liability on the part of the
Participating Company for the amount of such payment to the person on whose
account such payment is made.






22
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------





10.7    Governing Law.


The Plan shall be construed, administered and governed in all respects in
accordance with applicable federal law (including ERISA and the Code) and, to
the extent not preempted by federal law, in accordance with the laws of the
State of Georgia. If any provisions of this instrument shall be held by a court
of competent jurisdiction to be invalid or unenforceable, the remaining
provisions hereof shall continue to be fully effective.


10.8    Comply with Code Section 409A.


Notwithstanding any provision to the contrary in this Plan, each provision of
this Plan shall be interpreted to permit deferrals of Compensation and the
payment of deferred amounts in accordance with Code Section 409A and any
provision that would conflict with such requirements shall not be valid or
enforceable.




IN WITNESS WHEREOF, the Controlling Company has caused the Plan to be executed
by its duly authorized officer on the ____ day of ____________, 2008.




RARE HOSPITALITY INTERNATIONAL, INC.


By:                            


Title:                             








23
WDC99 1657729-3.041674.0016

--------------------------------------------------------------------------------






EXHIBIT A


Participating Companies






Company Names    Effective Date




Capital Grille Holdings, Inc.    February 1, 2000


Grist Mill Holdings, Inc.    February 1, 2000


Hemenway Holdings, Inc.    February 1, 2000


One Brook, Inc.    February 1, 2000


Rare Hospitality International, Inc.    February 1, 2000


Rare Hospitality Management, Inc.    February 1, 2000


Rare Hospitality of Kansas, Inc.    February 1, 2000








A-1
WDC99 1657729-3.041674.0016